Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 11/17/2020.
Claims 1, 9, 16 and 20 amended by the Applicants.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of an improved information management system for managing secondary storage computing devices when one or more become unavailable. The method/system includes in part the following steps “…wherein a storage manager virtual machine (VM) manages one or more secondary copy operations in the networked information management system and runs in the first drive of the first type, wherein storage manager VM data is stored in the first drive of the first type, and wherein first data managed by the first data storage computer is stored in the first drive of the second type… wherein first replicated storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; and… wherein a virtualization engine runs in the third drive of the first type, wherein second replicated storage manager VM data is stored in the third drive of the first type, wherein third data managed by the third data storage computer is stored in the third drive of the second type, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer”  as recited in claim 1, “…wherein a virtualization engine runs in the first drive of the first type, wherein first data managed by the first data storage computer is stored in the first drive of the second type, wherein the second data storage computer comprises a second drive of the first type and a second drive of the second type, wherein a storage manager virtual machine (VM) manages one or more secondary copy operations in a networked information management system that comprises the first data storage computer and runs in the second drive of the first type, wherein storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type… a third data storage computer to launch a replicated storage manager VM using replicated storage manager VM data stored in a third drive of the first type of the third data storage computer, wherein the third data storage computer comprises the third drive of the first type and a third drive of the second type, and wherein third data managed by the third data storage computer is stored in the third drive of the second type; and processing, by the first data storage computer, a message received from the third data storage computer indicating that the storage manager VM is now running on the third data storage computer instead of the second data storage computer” as recited in claim 9, “…wherein first data managed by the first data storage computer is stored in the first drive of the second type, wherein the second data storage computer comprises a second drive of the first type and a second drive of the second type, wherein a storage manager virtual machine (VM) manages one or more secondary copy operations in a networked information management system that comprises the first and second data storage computers and runs in the second drive of the first type, wherein storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type… a replicated storage manager VM using replicated storage manager VM data stored in a third drive of the first type of the third data storage computer, wherein the third data storage computer comprises the third drive of the first type and a third drive of the second type, and wherein third data managed by the third data storage computer is stored in the third drive of the second type; and processing a message received from the third data storage computer indicating that the storage manager VM is now running on the third data storage computer instead of the second data storage computer” as recited in claim 16 and “…wherein a storage manager virtual machine (VM) manages one or more secondary copy operations in the networked information management system and runs in the first data storage computer, and wherein the first data storage computer stores storage manager VM data; a second data storage computer comprising second physical hardware, wherein the second data storage computer stores first replicated storage manager VM data; and… wherein a virtualization engine runs in the third data storage computer, wherein the third data storage computer stores second replicated storage manager VM data, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer” as recited in claim 20.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193